DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the electroless plating method" in line 3.  Claim 4 depends on claim 3.  Because of the use of the antecedent basis term “the”, the claim reads as if the same electroless plating method used to form the gold layer in claim 3 is used to form the first metal layer, the palladium, and the second metal layer in claim 4.  
Claim 6 recites the limitation "the electroless plating method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner interprets “the electroless plating method” as - - an electroless plating method - -.  However, appropriate correction and/or clarification is requested.
Claim 9 recites the limitation "the electroless plating method" in line 3.  Claim 9 depends on claim 8.  Because of the use of the antecedent basis term “the”, the claim reads as if the same electroless plating method used to form the gold layer in claim 8 is used to form the metal layer, the intermediate layer, and the substitution layer in claim 9.  Because the layers comprise different materials and are not formed simultaneously, it is unclear if this is a typographical error and it was not intended for the layers to be formed in the same electroless plating method.  For the purposes of examination, the examiner interprets “the electroless plating method” as - - an electroless plating method - - to resolve the ambiguity surrounding regarding the antecedent basis.  However, appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2011/0027987 A1; “Takahashi”) in view of Urano et al. (U.S. 2010/0240213; “Urano”).
Regarding claim 1, Takahashi discloses a method of manufacturing a semiconductor device, the device including a semiconductor part (300, Fig. 4); an electrode (310, Fig. 4) selectively provided on the semiconductor part, the electrode being electrically connected to the semiconductor part; and multiple metal layers (400, 420, 440, Fig. 4) provided on the electrode ([0053]), the method comprising:
Selectively forming a first metal layer (400, Fig. 4) on the electrode (310, Fig. 4); 
Forming a palladium layer (420, Fig. 4) on the first metal layer, the palladium layer covering the first metal layer;
Forming a gold layer (440, Fig. 4) directly on the palladium layer ([0054]).
 Yet, Takahashi does not disclose the gold layer is formed by forming a second metal layer on an underlying layer and replacing the second metal layer with the gold layer.  However, Urano discloses forming a gold layer by forming a second metal (nickel) layer on an underlying layer and replacing [at least partially] the second metal layer with the gold layer ([0089]).  Because both Takahashi and Urano teach methods of forming gold layers in semiconductor devices, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the gold layer by forming a second metal layer on an underlying layer and replacing the second metal layer with the gold layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 2, Takahashi discloses the first metal layer (400, Fig. 4) includes nickel ([0054]).  Urano discloses the second metal layer includes nickel ([0089]).
Regarding claim 3, Urano discloses the gold layer is formed by an electroless plating method ([0089]).
Regarding claim 4, Takahashi discloses the first metal layer (400, Fig. 4) and the palladium layer (420, Fig. 4) are formed by an electroless plating method ([0036]).  Urano discloses the second metal layer is formed by an electroless plating method ([0079]).
Regarding claim 7, Takahashi discloses the device further includes an insulating layer (322, Fig. 4) at the front surface side of the semiconductor part (300, Fig. 4), the insulating layer covering a periphery of the electrode (310, Fig. 4); and the multiple .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2011/0027987 A1; “Takahashi”) as modified by Urano et al. (U.S. 2010/0240213; “Urano”) as applied to claim 1 above, and further in view of Yotsuya et al. (U.S. 2006/0062978 A1; “Yotsuya”).
Regarding claims 5-6, Takahashi and Urano disclose forming a gold layer (see claim 1 rejection above) but do not disclose forming an additional gold layer.  However, Yotsuya discloses forming an additional gold layer on top of a gold layer by an electroless plating method ([0061]-[0063]).  This has the advantage of forming a thicker gold film while maintaining adhesiveness with an underlying layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Takahashi and Urano with forming an additional gold layer on top of the gold layer, as taught by Yotsuya, so as to forming a thicker gold film while maintaining adhesiveness with the underlying layer.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (U.S. 2010/0183898 A1: “Imai”) in view of Urano et al. (U.S. 2010/0240213; “Urano”).
Regarding claim 8, Imai discloses a method comprising: 
Forming a metal layer (40, Fig. 1) on an underlying layer (30, Fig. 1), the metal layer including nickel ([0053]);
Forming an intermediate layer (50, Fig. 1) on the metal layer, the intermediate layer covering the metal layer, the intermediate layer including palladium ([0058]);
Forming a gold layer (60, Fig. 1) on (as in “on top of”) the intermediate layer ([0063]).
Yet, Imai does not disclose the gold layer is formed by forming a substitution layer including nickel and replacing the nickel in the substitution layer with gold using an electroless plating method.  However, Urano discloses forming a gold layer by forming a substitution layer including nickel and replacing nickel in the substitution layer with gold ([0089]).  Because both Imai and Urano teach methods of forming gold layers in semiconductor devices, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the gold layer by forming a substitution layer including nickel and replacing the nickel in the substitution layer with gold.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 9, Imai discloses the metal layer and the intermediate layer are formed by an electroless plating method ([0019]-[0020]).  Urano discloses the substitution layer is formed by an electroless plating method ([0079]).
Regarding claim 10, Urano discloses the gold layer is formed by [at least partially] replacing the substitution layer ([0089]).  Imami discloses the gold layer (60, Fig. 1) is in [electrical contact] with the intermediate layer (50, Fig. 1).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (U.S. 2010/0183898 A1: “Imai”) as modified by Urano et al. (U.S. 2010/0240213; “Urano”) as applied to claim 8 above, and further in view of Yotsuya et al. (U.S. 2006/0062978 A1; “Yotsuya”).
Regarding claim 11, Imai and Urano disclose forming a gold layer (see claim 8 rejection above) with a thickness in a stacking direction of the metal layer (Imai: 40, Fig. 1) and the intermediate layer (Imai: 50, Fig. 1) but do not disclose the thickness of the gold layer is thicker than that of the substitution layer by forming an additional gold layer.  However, Yotsuya discloses forming an additional gold layer on top of a gold layer by an electroless plating method ([0061]-[0063]).  This has the advantage of forming a thicker gold film while maintaining adhesiveness with an underlying layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Imai and Urano with forming an additional gold layer on top of the gold layer, as taught by Yotsuya, so as to forming a thicker gold film while maintaining adhesiveness with the underlying layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812